              Case 18-10601-MFW                Doc 3253-1         Filed 02/17/21          Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                             Chapter 11
THE WEINSTEIN COMPANY HOLDINGS
LLC., et al., 1                                              Case No. 18-10601 (MFW)

                                    Debtors.                 Jointly Administered
                                                             Objection Deadline: March 9, 2021, at 4:00 p.m. (ET)
                                                                      Hearing Date: Scheduled only if Necessary

                                    NOTICE OF FEE APPLICATION

                  PLEASE TAKE NOTICE that on February 17, 2021, Pachulski Stang Ziehl &

Jones LLP, counsel for the Official Committee of Unsecured Creditors (the “Committee”) in the

above-captioned chapter 11 cases, filed the Thirty First Monthly Application for Compensation

and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel for the

Official Committee of Unsecured Creditors for the Period from October 1, 2020 through

October 31, 2020 (the “Application”) seeking compensation for the reasonable and necessary

services rendered to the Committee in the amount of $57,270.00, and reimbursement for actual

and necessary expenses in the amount of $992.86. A copy of the Application is attached hereto.

                  PLEASE TAKE FURTHER NOTICE that any objection or response to the

Application must be made in writing, and be filed with the United States Bankruptcy Court for

the District of Delaware (the “Bankruptcy Court”), 824 North Market Street, 3rd Floor,




1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New
York 10013. Due to the large number of debtors in these cases, which are being jointly administered for
procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
numbers is not provided herein. A complete list of such information may be obtained on the website of the
Debtors’ claims and noticing agent at http://dm.epiq11.com/twc.


DOCS_DE:220413.31 92766/002
              Case 18-10601-MFW        Doc 3253-1      Filed 02/17/21     Page 2 of 3




Wilmington, Delaware 19801, on or before March 9, 2021 at 4:00 p.m. (prevailing Eastern

Time).

                 The Application is submitted pursuant to the Order Establishing Procedures for

Interim Compensation and Reimbursement of Expenses for Professionals entered by this Court

on April 17, 2018 [Docket No. 247] (the “Administrative Order”).

                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) the Debtors, 3 Times Square, 9th Floor, New

York, New York 10036 (Attn: Robert Del Genio); (ii) counsel for the Debtors, (a) Cravath,

Swaine & Moore LLP, Worldwide Plaza, 825 Eighth Avenue, New York, New York 10019

(Attn: Paul H. Zumbro, Esq.); and (b) Richards, Layton & Finger, P.A., One Rodney Square, 920

North King Street, Wilmington, Delaware 19801 (Attn: Mark D. Collins, Esq. and Paul N.

Heath, Esq.); (iii) the Office of the United States Trustee for the District of Delaware, 844 King

Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801 (Attn: Jane Leamy, Esq. and

Hannah M. McCollum, Esq.); (iv) counsel to the DIP Agent and the Prepetition Agent, (a) Sidley

Austin LLP, 555 West Fifth Street, Los Angeles, California 90013 (Attn: Jennifer C. Hagle,

Esq.); and (b) Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street,

Wilmington, Delaware 19801, (Attn: Sean Beach, Esq.); and (v) counsel to the Official

Committee of Unsecured Creditors, Pachulski Stang Ziehl & Jones LLP, 919 North Market

Street, 17th Floor, Wilmington, Delaware 19801 (Attn: Bradford J. Sandler, Esq.).

                 IF NO OBJECTIONS ARE FILED AND SERVED IN ACCORDANCE WITH

THE ABOVE PROCEDURES, THEN 80% OF FEES AND 100% OF THE EXPENSES



DOCS_DE:220413.31 92766/002                      2
              Case 18-10601-MFW   Doc 3253-1   Filed 02/17/21    Page 3 of 3




REQUESTED IN THE APPLICATION MAY BE PAID PURSUANT TO THE

ADMINISTRATIVE ORDER WITHOUT FURTHER HEARING OR ORDER OF THE

COURT.
                 IF A TIMELY OBJECTION IS FILED AND SERVED, THEN PAYMENT

WILL BE MADE ACCORDING TO THE PROCEDURES SET FORTH IN THE

ADMINISTRATIVE ORDER.

                 A HEARING ON THE APPLICATION WILL BE HELD ONLY IF

OBJECTIONS OR RESPONSES ARE TIMELY FILED.


 Dated: February 17, 2021              PACHULSKI STANG ZIEHL & JONES LLP


                                        /s/ Colin R. Robinson
                                       James I. Stang (CA Bar No. (CA Bar No. 94435)
                                       Robert J. Feinstein (NY Bar No. 1767805)
                                       Debra I. Grassgreen (CA Bar No. 169978)
                                       Bradford J. Sandler (DE Bar No. 4142)
                                       Colin R. Robinson (DE Bar No. 5524)
                                       919 North Market Street, 17th Floor
                                       P.O. Box 8705
                                       Wilmington, DE 19899 (Courier 19801)
                                       Telephone: 302-652-4100
                                       Facsimile: 302-652-4400
                                       E-mail: jstang@pszjlaw.com
                                                rfeinstein@pszjlaw.com
                                                dgrassgreen@pszjlaw.com
                                                bsandler@pszjlaw.com
                                                crobinson@pszjlaw.com

                                       Counsel for the Official Committee of Unsecured
                                       Creditors




DOCS_DE:220413.31 92766/002              3
